Exhibit 10.1

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as amended, restated and supplemented from time to time,
this “Agreement”) by and between THOMAS GROUP, INC., a Delaware corporation
(“Borrower”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“Bank”), is dated as of December 5, 2006 (the “Effective Date”).

The parties hereto agree as follows:


ARTICLE I.


THE LOANS


SECTION 1.01.      REVOLVING CREDIT NOTE.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, BANK AGREES TO MAKE LOANS (“LOAN” OR “LOANS”) TO BORROWER FROM TIME TO
TIME BEFORE THE TERMINATION DATE, NOT TO EXCEED AT ANY ONE TIME OUTSTANDING FIVE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($5,500,000) (THE
“COMMITMENT”).  BORROWER HAS THE RIGHT TO BORROW, REPAY AND REBORROW.  EACH LOAN
MUST BE AT LEAST $100,000 OR THE BALANCE OF THE COMMITMENT, WHICHEVER IS LESS,
AND EACH REPAYMENT MUST BE AT LEAST $100,000 OR THE PRINCIPAL BALANCE OF THE
NOTE (AS DEFINED BELOW), WHICHEVER IS LESS.  THE LOANS MAY ONLY BE USED FOR
WORKING CAPITAL NEEDS, CAPITAL EXPENDITURES AND OTHER GENERAL CORPORATE
PURPOSES. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH GOVERNS CERTAIN REVOLVING
LOAN ACCOUNTS) WILL NOT APPLY TO THIS AGREEMENT, THE NOTE OR ANY LOAN.  THE
LOANS WILL BE EVIDENCED BY, AND WILL BEAR INTEREST AND BE PAYABLE AS PROVIDED
IN, THE PROMISSORY NOTE OF BORROWER DATED OF EVEN DATE HEREWITH (TOGETHER WITH
ANY AND ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND REPLACEMENTS THEREOF AND
SUBSTITUTIONS THEREFOR, THE “NOTE”).  “TERMINATION DATE” MEANS THE EARLIER OF:
(A) MARCH 31, 2009; (B) THE DATE SPECIFIED BY BANK PURSUANT TO SECTION 6.1
HEREOF, OR (C) THE DATE SPECIFIED BY BANK PURSUANT TO SECTION 5.12 HEREOF.


SECTION 1.02.      RESERVED.


SECTION 1.03.      REQUIRED PAYMENT.  IF THE UNPAID AMOUNT OF THE LOANS AT ANY
TIME EXCEEDS THE COMMITMENT THEN IN EFFECT, BORROWER MUST MAKE A PAYMENT ON THE
NOTE IN AN AMOUNT SUFFICIENT TO REDUCE THE UNPAID PRINCIPAL BALANCE OF THE NOTE
TO AN AMOUNT NO GREATER THAN THE COMMITMENT.  SUCH PAYMENT SHALL BE ACCOMPANIED
BY ANY PREPAYMENT CHARGE REQUIRED BY THE NOTE.


SECTION 1.04.      COMMITMENT FEE.  BORROWER AGREES TO PAY TO BANK A COMMITMENT
FEE IN THE AMOUNT OF THE PRODUCT OF THE AVERAGE DAILY UNUSED AMOUNT OF THE
COMMITMENT TIMES 0.25% PER ANNUM (“COMMITMENT FEE”).  ACCRUED COMMITMENT FEES
PAYABLE UNDER THIS SECTION SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH
FISCAL QUARTER AND ON THE DATE ON WHICH THE COMMITMENT TERMINATES, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF.  ALL


--------------------------------------------------------------------------------





COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


SECTION 1.05.      PAST-DUE AMOUNTS.  EACH AMOUNT DUE TO BANK IN CONNECTION WITH
THE LOAN DOCUMENTS WILL BEAR INTEREST FROM ITS DUE DATE UNTIL PAID AT THE LESSER
OF: (A) THREE PERCENT (3%) PER ANNUM PLUS THE THEN APPLICABLE RATE UNDER THE
NOTE, OR (II) THE HIGHEST LAWFUL RATE.


SECTION 1.06.      CAPITAL ADEQUACY.  IF BANK DETERMINES AFTER THE DATE OF THIS
AGREEMENT THAT ANY CHANGE IN APPLICABLE LAWS, RULES OR REGULATIONS REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF
BY ANY APPROPRIATE GOVERNMENTAL AGENCY, OR COMPLIANCE WITH ANY REQUEST OR
DIRECTIVE TO BANK REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AGENCY, INCREASES THE CAPITAL REQUIRED TO BE MAINTAINED WITH
RESPECT TO THE LOAN OR NOTE AND THEREFORE REDUCES THE RATE OF RETURN ON BANK’S
CAPITAL BELOW THE LEVEL BANK COULD HAVE ACHIEVED BUT FOR SUCH CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION BANK’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY), THEN BORROWER WILL PAY TO BANK FROM TIME TO TIME, WITHIN FIFTEEN (15)
DAYS OF BANK’S REQUEST, ANY ADDITIONAL AMOUNT REQUIRED TO COMPENSATE BANK FOR
SUCH REDUCTION.  BANK WILL REQUEST ANY ADDITIONAL AMOUNT BY DELIVERING TO
BORROWER A CERTIFICATE OF BANK SETTING FORTH THE AMOUNT NECESSARY TO COMPENSATE
BANK.  THE CERTIFICATE WILL BE CONCLUSIVE AND BINDING, ABSENT MANIFEST ERROR. 
BANK MAY MAKE ANY ASSUMPTIONS, AND MAY USE ANY ALLOCATIONS OF COSTS AND EXPENSES
AND ANY AVERAGING AND ATTRIBUTION METHODS, WHICH BANK IN GOOD FAITH FINDS
REASONABLE.


ARTICLE II.


CONDITIONS PRECEDENT


SECTION 2.01.      ALL LOANS.  BANK IS NOT OBLIGATED TO MAKE ANY LOAN UNLESS:(A)
BANK HAS RECEIVED THE FOLLOWING, DULY EXECUTED AND IN PROPER FORM: (1) A REQUEST
FOR LOAN, SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, NOT LATER THAN
THE PERIOD REQUIRED UNDER THE NOTE BEFORE THE DATE (WHICH SHALL ALSO BE A
BUSINESS DAY) OF THE PROPOSED LOAN; PROVIDED HOWEVER, BANK MAY ACCEPT AND ACT
UPON VERBAL ADVANCE REQUESTS RECEIVED FROM BORROWER’S REPRESENTATIVE REASONABLY
BELIEVED BY BANK TO BE AUTHORIZED TO MAKE SUCH REQUESTS; AND (2) SUCH OTHER
DOCUMENTS AS BANK REASONABLY MAY REQUIRE; (B) NO EVENT OF DEFAULT EXISTS; AND
(C) THE MAKING OF THE LOAN IS NOT PROHIBITED BY, OR SUBJECTS BANK TO ANY PENALTY
OR ONEROUS CONDITION UNDER ANY LEGAL REQUIREMENT.


SECTION 2.02.      FIRST LOAN.  IN ADDITION TO THE MATTERS DESCRIBED IN THE
PRECEDING SECTION, BANK WILL NOT BE OBLIGATED TO MAKE THE FIRST LOAN UNLESS BANK
HAS RECEIVED ALL OF THE DOCUMENTS SPECIFIED ON ANNEX I ATTACHED HERETO IN PROPER
FORM.

2


--------------------------------------------------------------------------------





ARTICLE III.


REPRESENTATIONS AND WARRANTIES


TO INDUCE BANK TO ENTER INTO THIS AGREEMENT AND TO MAKE THE LOANS, BORROWER
REPRESENTS AND WARRANTS AS OF THE EFFECTIVE DATE AND AS OF THE DATE OF EACH
REQUEST FOR A LOAN THAT EACH OF THE FOLLOWING STATEMENTS IS AND SHALL REMAIN
TRUE AND CORRECT THROUGHOUT THE TERM OF THIS AGREEMENT:


SECTION 3.01.      ORGANIZATION AND STATUS.  BORROWER AND EACH SUBSIDIARY OF
BORROWER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION; HAS ALL POWER AND AUTHORITY TO CONDUCT
ITS BUSINESS AS PRESENTLY CONDUCTED, AND IS DULY QUALIFIED TO DO BUSINESS AND IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED
BY IT MAKES SUCH QUALIFICATION DESIRABLE.  BORROWER HAS NO SUBSIDIARY OTHER THAN
THOSE LISTED ON ANNEX II, AS SUPPLEMENTED FROM TIME TO TIME TO INCLUDE ANY NEW
SUBSIDIARIES CREATED OR ACQUIRED IN ACCORDANCE WITH THIS AGREEMENT, AND EACH
SUBSIDIARY IS OWNED BY BORROWER IN THE PERCENTAGE SET FORTH ON ANNEX II.


SECTION 3.02.      FINANCIAL STATEMENTS.  ALL FINANCIAL STATEMENTS DELIVERED TO
BANK ARE COMPLETE AND CORRECT AND FAIRLY PRESENT, IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED (“GAAP”), THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF BORROWER AND EACH SUBSIDIARY OF
BORROWER AS AT THE DATES AND FOR THE PERIODS INDICATED.  NO MATERIAL ADVERSE
CHANGE HAS OCCURRED IN THE ASSETS, LIABILITIES, FINANCIAL CONDITION, BUSINESS OR
AFFAIRS OF BORROWER OR ANY SUBSIDIARY OF BORROWER SINCE THE DATES OF SUCH
FINANCIAL STATEMENTS.  NEITHER BORROWER NOR ANY SUBSIDIARY OF BORROWER IS
SUBJECT TO ANY INSTRUMENT OR AGREEMENT HAVING A MATERIAL ADVERSE EFFECT ON
BORROWER OR ANY SUBSIDIARY.


SECTION 3.03.      ENFORCEABILITY.  THE LOAN DOCUMENTS ARE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE PARTIES ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS HAVE ALL BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION; ARE WITHIN THE POWER AND AUTHORITY OF THE PARTIES; DO NOT AND WILL NOT
VIOLATE ANY LEGAL REQUIREMENT, THE ORGANIZATIONAL DOCUMENTS OF THE PARTIES OR
ANY AGREEMENT OR INSTRUMENT BINDING OR AFFECTING THE PARTIES OR ANY OF THEIR
RESPECTIVE PROPERTY.


SECTION 3.04.      COMPLIANCE.  BORROWER AND EACH SUBSIDIARY OF BORROWER HAS
FILED ALL APPLICABLE TAX RETURNS AND PAID ALL TAXES SHOWN THEREON TO BE DUE,
EXCEPT THOSE FOR WHICH EXTENSIONS HAVE BEEN OBTAINED AND THOSE WHICH ARE BEING
CONTESTED IN GOOD FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED. 
BORROWER AND EACH SUBSIDIARY OF BORROWER IS IN COMPLIANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS FOR WHICH NONCOMPLIANCE COULD RESULT IN A MATERIAL ADVERSE
EFFECT ON BORROWER. BORROWER AND EACH SUBSIDIARY OF BORROWER MANAGE AND OPERATE
(AND WILL CONTINUE TO MANAGE AND OPERATE) THEIR RESPECTIVE BUSINESSES IN
ACCORDANCE WITH GOOD INDUSTRY PRACTICES.  NEITHER BORROWER NOR ANY SUBSIDIARY OF
BORROWER IS IN DEFAULT IN THE PAYMENT OF ANY OTHER INDEBTEDNESS IN AN AGGREGATE
AMOUNT IN EXCESS OF $250,000 OR UNDER ANY MATERIAL AGREEMENT TO WHICH IT IS A
PARTY.  THE PARTIES HAVE OBTAINED ALL CONSENTS OF AND

3


--------------------------------------------------------------------------------





REGISTERED WITH ALL GOVERNMENTAL AUTHORITIES OR OTHER PERSONS REQUIRED TO
EXECUTE, DELIVER AND PERFORM THE LOAN DOCUMENTS.


SECTION 3.05.      LITIGATION.  EXCEPT AS PREVIOUSLY DISCLOSED TO BANK IN
WRITING, THERE IS NO LITIGATION OR ADMINISTRATIVE PROCEEDING PENDING OR, TO THE
KNOWLEDGE OF BORROWER, THREATENED AGAINST, NOR ANY OUTSTANDING JUDGMENT, ORDER
OR DECREE AFFECTING BORROWER OR ANY SUBSIDIARY OF BORROWER BEFORE OR BY ANY
GOVERNMENTAL AUTHORITY WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER.


SECTION 3.06.      INTENTIONALLY DELETED.


SECTION 3.07.      REGULATION U; BUSINESS PURPOSE.  NONE OF THE PROCEEDS OF ANY
LOAN WILL BE USED TO PURCHASE OR CARRY, DIRECTLY OR INDIRECTLY, ANY MARGIN STOCK
OR FOR ANY OTHER PURPOSE WHICH WOULD MAKE THIS CREDIT A “PURPOSE CREDIT” WITHIN
THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM.  ALL LOANS WILL BE USED FOR BUSINESS, COMMERCIAL, INVESTMENT,
AGRICULTURAL OR OTHER SIMILAR PURPOSE AND NOT PRIMARILY FOR PERSONAL, FAMILY, OR
HOUSEHOLD USE.


SECTION 3.08.      ENVIRONMENT.  BORROWER AND EACH SUBSIDIARY OF BORROWER HAVE
COMPLIED WITH APPLICABLE LEGAL REQUIREMENTS IN EACH INSTANCE IN WHICH ANY OF
THEM HAVE GENERATED, HANDLED, USED, STORED OR DISPOSED OF ANY HAZARDOUS OR TOXIC
WASTE OR SUBSTANCE, ON OR OFF ITS PREMISES (WHETHER OR NOT OWNED BY ANY OF
THEM).  NEITHER BORROWER NOR ANY SUBSIDIARY OF BORROWER HAS ANY MATERIAL
CONTINGENT LIABILITY FOR NON-COMPLIANCE WITH ENVIRONMENTAL OR HAZARDOUS WASTE
LAWS.  NEITHER BORROWER NOR ANY SUBSIDIARY OF BORROWER HAS RECEIVED ANY NOTICE
THAT IT OR ANY OF ITS PROPERTY OR OPERATIONS DOES NOT COMPLY WITH, OR THAT ANY
GOVERNMENTAL AUTHORITY IS INVESTIGATING ITS COMPLIANCE WITH, ANY ENVIRONMENTAL
OR HAZARDOUS WASTE LAWS.


SECTION 3.09.      INVESTMENT COMPANY ACT/PUBLIC UTILITY HOLDING COMPANY ACT. 
NEITHER BORROWER NOR ANY SUBSIDIARY OF BORROWER IS AN “INVESTMENT COMPANY”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940 OR A “HOLDING COMPANY”
OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR A “PUBLIC UTILITY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


ARTICLE IV.


AFFIRMATIVE COVENANTS


BORROWER AGREES TO DO, AND IF NECESSARY CAUSE TO BE DONE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO DO, EACH OF THE FOLLOWING:


SECTION 4.01.      CORPORATE FUNDAMENTALS.


(A)                                  PAY WHEN DUE ALL TAXES AND GOVERNMENTAL
CHARGES OF EVERY KIND UPON IT OR AGAINST ITS INCOME, PROFITS OR PROPERTY, UNLESS
AND ONLY TO THE EXTENT THAT THE SAME SHALL BE CONTESTED IN GOOD FAITH AND
ADEQUATE RESERVES HAVE BEEN ESTABLISHED THEREFOR;

4


--------------------------------------------------------------------------------





(B)                                 RENEW AND KEEP IN FULL FORCE AND EFFECT ALL
OF ITS LICENSES, PERMITS AND FRANCHISES NECESSARY FOR THE CONDUCT OF ITS
BUSINESS;


(C)                                  DO ALL THINGS NECESSARY TO PRESERVE ITS
CORPORATE EXISTENCE AND ITS QUALIFICATIONS AND RIGHTS IN ALL JURISDICTIONS WHERE
SUCH QUALIFICATION IS NECESSARY; AND


(D)                                 COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS FOR WHICH NONCOMPLIANCE COULD RESULT IN A MATERIAL ADVERSE EFFECT
ON BORROWER; AND


(E)                                  PROTECT, MAINTAIN AND KEEP IN GOOD REPAIR
ITS PROPERTY AND MAKE ALL REPLACEMENTS AND ADDITIONS TO ITS PROPERTY AS MAY BE
REASONABLY NECESSARY TO CONDUCT ITS BUSINESS PROPERLY AND EFFICIENTLY.


SECTION 4.02.      INSURANCE.  MAINTAIN INSURANCE WITH SUCH REPUTABLE
FINANCIALLY SOUND INSURERS, ON SUCH OF ITS PROPERTY AND PERSONNEL, IN SUCH
AMOUNTS AND AGAINST SUCH RISKS AS IS CUSTOMARY WITH SIMILAR PERSONS IN SIMILAR
BUSINESSES, AND FURNISH BANK SATISFACTORY EVIDENCE THEREOF PROMPTLY UPON
REQUEST.


SECTION 4.03.      FINANCIAL INFORMATION.  FURNISH TO BANK IN PROPER FORM:


(A)                                  THE FINANCIAL STATEMENTS PREPARED IN
CONFORMITY WITH GAAP ON CONSOLIDATED AND CONSOLIDATING BASES AND THE OTHER
INFORMATION DESCRIBED IN, AND WITHIN THE TIMES REQUIRED BY, THE REPORTING
REQUIREMENTS, FINANCIAL COVENANTS AND COMPLIANCE CERTIFICATE ATTACHED HERETO AS
EXHIBIT B AND INCORPORATED HEREIN BY REFERENCE (“COMPLIANCE CERTIFICATE”);


(B)                                 WITHIN THE TIME REQUIRED BY THE COMPLIANCE
CERTIFICATE, A COMPLETED COMPLIANCE CERTIFICATE SIGNED AND CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OR PRESIDENT OF THE PARTY REQUIRED TO SUBMIT THE
INFORMATION;


(C)                                  PROMPTLY AFTER SUCH REQUEST IS SUBMITTED TO
THE APPROPRIATE GOVERNMENTAL AUTHORITY, ANY REQUEST FOR WAIVER OF FUNDING
STANDARDS OR EXTENSION OF AMORTIZATION PERIODS WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN; AND


(D)                                 SUCH OTHER INFORMATION RELATING TO THE
FINANCIAL CONDITION AND AFFAIRS OF BORROWER, EACH OBLIGOR AND THEIR SUBSIDIARIES
AS BANK MAY REASONABLY REQUEST FROM TIME TO TIME.


SECTION 4.04.      MATTERS REQUIRING NOTICE.  NOTIFY BANK IMMEDIATELY, UPON
ACQUIRING KNOWLEDGE OF (A) THE INSTITUTION OR THREATENED INSTITUTION OF ANY
LAWSUIT OR ADMINISTRATIVE PROCEEDING WHICH, IF ADVERSELY DETERMINED, MIGHT HAVE
A MATERIAL ADVERSE EFFECT ON BORROWER; (B) ANY MATERIAL ADVERSE CHANGE IN THE
ASSETS, LIABILITIES, FINANCIAL CONDITION, BUSINESS OR AFFAIRS OF BORROWER; (C)
ANY EVENT OF DEFAULT; (D) ANY REPORTABLE EVENT OR ANY PROHIBITED TRANSACTION IN
CONNECTION WITH ANY EMPLOYEE BENEFIT PLAN; OR (E) ANY SALE, TRANSFER,
HYPOTHECATION, ASSIGNMENT OR OTHER DISPOSITION BY ANY OF THE CURRENT OWNERS OF
ANY SHARES OF THE CAPITAL STOCK OF THE BORROWER EXCEPT (I) IN ONE OR MORE
TRANSACTIONS IN WHICH ONE OR MORE OF THE CURRENT OWNERS RETAINS BENEFICIAL
OWNERSHIP OF SUCH SHARES (WITHIN THE MEANING OF THE SECURITIES

5


--------------------------------------------------------------------------------





EXCHANGE ACT OF 1934 AND THE RULES OF THE SECURITIES AND EXCHANGE COMMISSION
THEREUNDER AS IN EFFECT ON THE DATE HEREOF), (II) IN SALES MADE INTO THE PUBLIC
SECURITIES MARKETS PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY SIMILAR PROVISION OR (III) IN CONNECTION WITH A PUBLIC OFFERING
OR REGISTERED SALE UNLESS SUCH TRANSACTION IS REASONABLY EXPECTED TO CAUSE A
CHANGE IN CONTROL (AND PROVIDED THAT NO SUCH NOTICE SHALL BE REQUIRED DURING ANY
PERIOD IN WHICH NOTIFICATION OF SUCH REGISTERED SALE OR PUBLIC OFFERING IS NOT
PERMITTED BY OR IS INADVISABLE IN LIGHT OF APPLICABLE LEGAL REQUIREMENTS).


SECTION 4.05.      INSPECTION.  UPON PRIOR NOTICE TO BORROWER, PERMIT BANK AND
ITS AFFILIATES TO INSPECT AND PHOTOGRAPH ITS PROPERTY, TO EXAMINE AND COPY ITS
FILES, BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS WITH ITS OFFICERS AND
ACCOUNTANTS, AT SUCH TIMES AND INTERVALS AND TO SUCH EXTENT AS BANK REASONABLY
DESIRES.


SECTION 4.06.      ASSURANCES.  PROMPTLY EXECUTE AND DELIVER ANY AND ALL FURTHER
AGREEMENTS, DOCUMENTS, INSTRUMENTS, AND OTHER WRITINGS THAT BANK MAY REQUEST TO
CURE ANY DEFECT IN THE EXECUTION AND DELIVERY OF ANY LOAN DOCUMENT OR MORE FULLY
TO DESCRIBE PARTICULAR ASPECTS OF THE AGREEMENTS SET FORTH OR INTENDED TO BE SET
FORTH IN THE LOAN DOCUMENTS.


SECTION 4.07.      CERTAIN CHANGES.  NOTIFY BANK AT LEAST THIRTY (30) DAYS PRIOR
TO THE DATE THAT ANY OF THE PARTIES CHANGES ITS NAME OR THE LOCATION OF ITS
CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS.


SECTION 4.08.      COMPLIANCE CERTIFICATE.  COMPLY WITH EACH OF THE OTHER
COVENANTS SET FORTH IN THE COMPLIANCE CERTIFICATE ATTACHED HERETO AS EXHIBIT B.


SECTION 4.09.      ACCOUNTS.  MAINTAIN PRIMARY OPERATING AND COLLECTION BANK
ACCOUNTS WITH BANK.


SECTION 4.10.      MINIMUM TANGIBLE NET WORTH.


(A)                                  FOR THE PERIOD COMMENCING ON THE DATE OF
THIS AGREEMENT THROUGH AND INCLUDING DECEMBER 31, 2006, MAINTAIN, AS OF ANY
FISCAL QUARTER END, TANGIBLE NET WORTH GREATER THAN OR EQUAL TO (I) $8,000,000,
PLUS (II) 50% OF THE SUM OF (A) POSITIVE NET INCOME FOR THE INITIAL MEASUREMENT
PERIOD, MINUS (B) STOCK REPURCHASES FOR THE INITIAL MEASUREMENT PERIOD, MINUS
(C) DISTRIBUTIONS FOR THE INITIAL MEASUREMENT PERIOD.


(B)                                 FOR THE PERIOD COMMENCING ON JANUARY 1, 2007
AND AT ALL TIMES THEREAFTER, MAINTAIN, AS OF ANY FISCAL QUARTER END, TANGIBLE
NET WORTH GREATER THAN OR EQUAL TO (I) $8,000,000, PLUS (II) 50% OF THE SUM OF
(A) POSITIVE NET INCOME FOR THE FOUR-QUARTER PERIOD THEN ENDING, MINUS (B) STOCK
REPURCHASES FOR THE FOUR-QUARTER PERIOD THEN ENDING, MINUS (C) DISTRIBUTIONS FOR
THE FOUR-QUARTER PERIOD THEN ENDING.

 

6


--------------------------------------------------------------------------------



SECTION 4.11.      COMPLIANCE WITH AGREEMENTS.  COMPLY, AND CAUSE EACH
SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL MATERIAL AGREEMENTS,
CONTRACTS, AND INSTRUMENTS BINDING ON IT OR AFFECTING ITS PROPERTIES OR
BUSINESS.


SECTION 4.12.      ADDITIONAL SUBSIDIARIES.  IF ANY ADDITIONAL SUBSIDIARY IS
FORMED OR ACQUIRED, WITH THE BANK’S PRIOR CONSENT (IN ACCORDANCE WITH SECTION
5.08), AFTER THE EFFECTIVE DATE AND IF SUCH SUBSIDIARY IS A DOMESTIC SUBSIDIARY,
BORROWER WILL CAUSE SUCH DOMESTIC SUBSIDIARY TO BECOME A GUARANTOR WITHIN FIVE
BUSINESS DAYS AFTER SUCH DOMESTIC SUBSIDIARY IS FORMED OR ACQUIRED, PROVIDED
THAT IF BORROWER HAS NOT RECEIVED A FORM OF GUARANTY FROM THE BANK ON OR BEFORE
THE DATE SUCH DOMESTIC SUBSIDIARY IS FORMED OR ACQUIRED, THEN BORROWER WILL HAVE
FIVE (5) BUSINESS DAYS FROM THE DATE OF RECEIPT OF SUCH GUARANTY TO COMPLY WITH
THIS SECTION, AND PROMPTLY AFTER DELIVERY OF SUCH GUARANTY FORM FROM THE BANK,
BORROWER SHALL TAKE SUCH ACTIONS TO CREATE AND PERFECT LIENS ON SUCH DOMESTIC
SUBSIDIARY’S ACCOUNTS AND PROCEEDS TO SECURE THE OBLIGATIONS AS THE BANK SHALL
REQUEST.  IF SUCH SUBSIDIARY IS A FOREIGN SUBSIDIARY AND ANY EQUITY INTEREST IN
OR INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY ARE OWNED BY OR ON BEHALF OF THE
BORROWER OR ANY GUARANTOR, BORROWER WILL CAUSE TO BE PLEDGED TO BANK WITHIN FIVE
(5) BUSINESS DAYS AFTER SUCH FOREIGN SUBSIDIARY IS FORMED OR ACQUIRED, PROVIDED
THAT IF BORROWER HAS NOT RECEIVED A FORM OF SECURITY AGREEMENT FROM THE BANK ON
OR BEFORE THE DATE SUCH FOREIGN SUBSIDIARY IS FORMED OR ACQUIRED, THEN BORROWER
WILL HAVE FIVE (5) BUSINESS DAYS FROM THE DATE OF RECEIPT OF SUCH SECURITY
AGREEMENT TO COMPLY WITH THIS SECTION, ALL SHARES OF COMMON STOCK OF THE FOREIGN
SUBSIDIARY AND ALL OTHER SHARES OF CAPITAL STOCK OF WHATEVER CLASS OF THE
FOREIGN SUBSIDIARY NOW OR HEREAFTER OWNED BY OR ON BEHALF OF THE BORROWER OR ANY
GUARANTOR AND ALL EQUITY RIGHTS OF ANY SUCH FOREIGN SUBSIDIARY, SUBJECT,
HOWEVER, TO THE LIMITATION THAT SHARES OF CAPITAL STOCK OF ANY SUCH FOREIGN
SUBSIDIARY WHICH REPRESENT IN EXCESS OF 65% OF THE COMBINED VOTING POWER OF ALL
CLASSES OF CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY SHALL NOT BE PLEDGED;
PROVIDED, HOWEVER, THAT IF FOLLOWING A CHANGE IN THE RELEVANT SECTIONS OF THE
CODE OR THE REGULATIONS, RULES, RULINGS, NOTICES OR OTHER OFFICIAL
PRONOUNCEMENTS ISSUED OR PROMULGATED THEREUNDER WHICH WOULD PERMIT A PLEDGE OF
66-2/3% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF CAPITAL
STOCK OF ANY FOREIGN SUBSIDIARY ENTITLED TO VOTE WITHOUT CAUSING THE
UNDISTRIBUTED EARNINGS OF SUCH FOREIGN SUBSIDIARY AS DETERMINED FOR FEDERAL
INCOME TAXES TO BE TREATED AS A DEEMED DIVIDEND TO THE BORROWER FOR FEDERAL
INCOME TAX PURPOSES, THEN THE 65% LIMITATION SET FORTH ABOVE SHALL NO LONGER BE
APPLICABLE AND THE BORROWER SHALL CAUSE TO BE DULY PLEDGED AND DELIVERED TO BANK
SUCH OF THE CAPITAL STOCK NOT THERETOFORE REQUIRED TO BE PLEDGED UNDER THIS
AGREEMENT.


ARTICLE V.


NEGATIVE COVENANTS


BORROWER WILL NOT, AND NO SUBSIDIARY OF BORROWER WILL:


SECTION 5.01.      INDEBTEDNESS.  CREATE, INCUR, OR PERMIT TO EXIST, OR ASSUME
OR GUARANTEE, DIRECTLY OR INDIRECTLY, OR BECOME OR REMAIN LIABLE WITH RESPECT
TO, ANY INDEBTEDNESS, CONTINGENT OR OTHERWISE EXCEPT:

7


--------------------------------------------------------------------------------





(A)                                  INDEBTEDNESS TO BANK, OR SECURED BY LIENS
PERMITTED BY THIS AGREEMENT, OR OTHERWISE APPROVED IN WRITING BY BANK, AND
RENEWALS AND EXTENSIONS (BUT NOT INCREASES) THEREOF;


(B)                                 PURCHASE MONEY INDEBTEDNESS OWING TO PERSONS
OTHER THAN BANK, SO LONG AS THE AMOUNT OF SUCH PURCHASE MONEY INDEBTEDNESS
INCURRED BY BORROWER DOES NOT EXCEED $250,000, IN THE AGGREGATE AT ANY TIME
OUTSTANDING;


(C)                                  INDEBTEDNESS (OTHER THAN THE PURCHASE MONEY
INDEBTEDNESS REFERENCED IN SECTION 5.01(B)) OWING TO PERSONS OTHER THAN BANK, SO
LONG AS THE AMOUNT OF SUCH INDEBTEDNESS INCURRED BY BORROWER DOES NOT EXCEED
$250,000, IN THE AGGREGATE AT ANY TIME OUTSTANDING;


(D)                                 INDEBTEDNESS OUTSTANDING AS OF THE DATE
HEREOF MORE PARTICULARLY DESCRIBED IN SCHEDULE 5.01 ATTACHED HERETO, AND ALL
RENEWALS AND EXTENSIONS (BUT NOT INCREASES) THERETO; AND


(E)                                  CURRENT ACCOUNTS PAYABLE AND UNSECURED
CURRENT LIABILITIES, NOT THE RESULT OF BORROWING, TO VENDORS, SUPPLIERS AND
PERSONS PROVIDING SERVICES, FOR EXPENDITURES FOR GOODS AND SERVICES NORMALLY
REQUIRED BY IT IN THE ORDINARY COURSE OF BUSINESS AND ON ORDINARY TRADE TERMS.


SECTION 5.02.      LIENS.  CREATE OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:


(A)                                  LIENS, NOT FOR BORROWED MONEY, ARISING IN
THE ORDINARY COURSE OF BUSINESS;


(B)                                 LIENS FOR TAXES NOT DELINQUENT OR BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;


(C)                                  LIENS IN EFFECT ON THE DATE HEREOF AND SET
FORTH IN SCHEDULE 5.02, SO LONG AS NEITHER THE INDEBTEDNESS SECURED THEREBY NOR
THE PROPERTY COVERED THEREBY INCREASES;


(D)                                 LIENS SECURING PURCHASE MONEY INDEBTEDNESS
THAT IS OTHERWISE PERMITTED UNDER SECTION 5.01(B) OF THIS AGREEMENT; AND


(E)                                  LIENS IN FAVOR OF BANK, OR OTHERWISE
APPROVED IN WRITING BY BANK.


SECTION 5.03.      FINANCIAL AND OTHER COVENANTS.  FAIL TO COMPLY WITH THE
REQUIRED FINANCIAL COVENANTS AND OTHER COVENANTS DESCRIBED, AND CALCULATED AS
SET FORTH, IN EXHIBIT B.  UNLESS OTHERWISE PROVIDED ON EXHIBIT B, ALL SUCH
AMOUNTS AND RATIOS WILL BE CALCULATED: (A) ON THE BASIS OF GAAP; AND (B) ON A
CONSOLIDATED BASIS.  COMPLIANCE WITH THE REQUIREMENTS OF EXHIBIT B WILL BE
DETERMINED AS OF THE DATES OF THE FINANCIAL STATEMENTS TO BE PROVIDED TO BANK.


SECTION 5.04.      CORPORATE CHANGES.  IN ANY SINGLE TRANSACTION OR SERIES OF
TRANSACTIONS, DIRECTLY OR INDIRECTLY:

8


--------------------------------------------------------------------------------





(A)                                  LIQUIDATE OR DISSOLVE EXCEPT FOR
SUBSIDIARIES INTO SUBSIDIARIES THAT ARE GUARANTORS OR INTO BORROWER;


(B)                                 BE A PARTY TO ANY MERGER, ACQUISITION OR
CONSOLIDATION EXCEPT BETWEEN SUBSIDIARIES THAT ARE GUARANTORS, OR WITH BORROWER
AS LONG AS BORROWER IS THE SURVIVING ENTITY;


(C)                                  SELL OR DISPOSE OF ANY INTEREST IN ANY OF
ITS SUBSIDIARIES, OR PERMIT ANY OF ITS SUBSIDIARIES TO ISSUE ANY ADDITIONAL
EQUITY OTHER THAN TO BORROWER OR TO A SUBSIDIARY THAT IS A GUARANTOR;


(D)                                 SELL, CONVEY OR LEASE ALL OR ANY SUBSTANTIAL
PART OF ITS ASSETS, EXCEPT FOR SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS; OR


(E)                                  PERMIT ANY CHANGE IN CONTROL OF BORROWER,
WITHOUT THE CONSENT OF BANK, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED, OR DELAYED.


SECTION 5.05.      RESTRICTED PAYMENTS.  UNLESS OTHERWISE PERMITTED ON EXHIBIT
B, AT ANY TIME: (A) REDEEM, RETIRE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY,
ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTEREST EXCEPT A PERMITTED
REDEMPTION; (B) DECLARE OR PAY ANY DIVIDEND (EXCEPT (I) STOCK DIVIDENDS AND
DIVIDENDS PAID TO BORROWER, AND/OR (II) ANY OTHER DIVIDENDS TO THE EXTENT THAT
(A) AN EVENT OF DEFAULT HAS NOT OCCURRED AND IS NOT THEN CONTINUING, AND (B)
GIVING EFFECT TO SUCH DIVIDEND WILL NOT RESULT IN THE OCCURRENCE OF AN EVENT OF
DEFAULT); OR (C) MAKE ANY OTHER DISTRIBUTION OR CONTRIBUTION OF ANY PROPERTY OR
CASH OR OBLIGATION TO OWNERS OF AN EQUITY INTEREST OR TO A SUBSIDIARY IN THEIR
CAPACITY AS SUCH.


SECTION 5.06.      NATURE OF BUSINESS; MANAGEMENT.  CHANGE THE NATURE OF ITS
BUSINESS OR ENTER INTO ANY BUSINESS WHICH IS SUBSTANTIALLY DIFFERENT FROM THE
BUSINESS IN WHICH IT IS PRESENTLY ENGAGED.


SECTION 5.07.      AFFILIATE TRANSACTIONS.  ENTER INTO ANY TRANSACTION OR
AGREEMENT WITH ANY AFFILIATE EXCEPT UPON TERMS SUBSTANTIALLY SIMILAR TO THOSE
OBTAINABLE FROM WHOLLY UNRELATED SOURCES.


SECTION 5.08.      SUBSIDIARIES.  FORM, CREATE OR ACQUIRE ANY SUBSIDIARY WITHOUT
BANK’S PRIOR WRITTEN CONSENT, WHICH CONSENT (A) MAY BE WITHHELD IN BANK’S SOLE
AND ABSOLUTE DISCRETION WITH RESPECT TO THE FORMATION, CREATION OR ACQUISITION
OF ANY FOREIGN SUBSIDIARY, AND (B) SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
WITH RESPECT TO ANY DOMESTIC SUBSIDIARY SO LONG AS (I) NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR WOULD RESULT THEREFROM, AND (II) BORROWER PROMPTLY COMPLIES
WITH SECTION 4.12 OF THIS AGREEMENT.


SECTION 5.09.      LOANS AND INVESTMENTS.  UNLESS OTHERWISE PROVIDED ON EXHIBIT
B, MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT, OR CAPITAL CONTRIBUTION TO OR
INVESTMENT IN, OR PURCHASE, ANY STOCK, BONDS, NOTES, DEBENTURES, OR OTHER
SECURITIES OF, ANY PERSON, EXCEPT:


(A)                                  READILY MARKETABLE DIRECT OBLIGATIONS OF
THE UNITED STATES OF AMERICA OR ANY AGENCY THEREOF WITH MATURITIES OF ONE YEAR
OR LESS FROM THE DATE OF ACQUISITION;

9


--------------------------------------------------------------------------------





(B)                                 A PERMITTED REDEMPTION;


(C)                                  PERMITTED INVESTMENTS;


(D)                                 FULLY INSURED CERTIFICATES OF DEPOSIT WITH
MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION ISSUED BY ANY
COMMERCIAL BANK OPERATING IN THE UNITED STATES OF AMERICA HAVING CAPITAL AND
SURPLUS IN EXCESS OF $50,000,000.00; AND


(E)                                  COMMERCIAL PAPER OF A DOMESTIC ISSUER IF AT
THE TIME OF PURCHASE SUCH PAPER IS RATED IN ONE OF THE TWO HIGHEST RATING
CATEGORIES OF STANDARD AND POOR’S CORPORATION OR MOODY’S INVESTORS SERVICE.


SECTION 5.10.      CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE CAPITAL
EXPENDITURES OF BORROWER AND ITS SUBSIDIARIES TO EXCEED $500,000 ON AN ANNUAL
BASIS DURING THE TERM OF THIS AGREEMENT.


SECTION 5.11.      GOVERNMENT REGULATION.  (1) BE OR BECOME SUBJECT AT ANY TIME
TO ANY LAW, REGULATION, OR LIST OF ANY GOVERNMENT AGENCY (INCLUDING, WITHOUT
LIMITATION, THE U.S. OFFICE OF FOREIGN ASSET CONTROL LIST) THAT PROHIBITS OR
LIMITS BANK FROM MAKING ANY ADVANCE OR EXTENSION OF CREDIT TO BORROWER OR FROM
OTHERWISE CONDUCTING BUSINESS WITH BORROWER, OR (2) FAIL TO PROVIDE DOCUMENTARY
AND OTHER EVIDENCE OF BORROWER’S IDENTITY AS MAY BE REQUESTED BY BANK AT ANY
TIME TO ENABLE BANK TO VERIFY BORROWER’S IDENTITY OR TO COMPLY WITH ANY
APPLICABLE LAW OR REGULATION, INCLUDING, WITHOUT LIMITATION, SECTION 326 OF THE
USA PATRIOT ACT OF 2001, 31 U.S.C. SECTION 5318.


SECTION 5.12.      CHANGE OF CHIEF EXECUTIVE OFFICER. CAUSE OR PERMIT THE CHIEF
EXECUTIVE OFFICER OF THE BORROWER TO CEASE BEING DIRECTLY INVOLVED IN THE
EXECUTIVE MANAGEMENT OF THE BORROWER (AS CHIEF EXECUTIVE OFFICER, OR OTHERWISE)
WITHOUT NOTIFYING THE BANK IN WRITING (“CEO CHANGE NOTICE”) OF THE OCCURRENCE OF
SUCH EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH OCCURRENCE (“CHANGE NOTICE
PERIOD”).  UPON DELIVERY OF SUCH NOTICE TO THE BANK, THE BORROWER MAY, FOR A
PERIOD OF 90 DAYS FROM THE DATE OF SUCH NOTICE (THE “SUBSTITUTION PERIOD”), SEEK
A QUALIFIED REPLACEMENT FOR THE CHIEF EXECUTIVE OFFICER THAT IS REASONABLY
ACCEPTABLE TO THE BANK. IF THE BORROWER FAILS TO PROVIDE THE CEO CHANGE NOTICE,
OR FAILS TO FIND A QUALIFIED REPLACEMENT REASONABLY ACCEPTABLE TO THE BANK
WITHIN THE SUBSTITUTION PERIOD, THEN THE BANK MAY ELECT TO (I) TERMINATE THE
COMMITMENT BY SO NOTIFYING THE BORROWER IN WRITING (SUCH NOTICE BEING REFERRED
TO HEREIN AS THE “TERMINATION NOTICE”) WITHIN THIRTY (30) DAYS AFTER THE
EXPIRATION DATE OF THE SUBSTITUTION PERIOD (OR, IN THE CASE OF A FAILURE OF
BORROWER TO TIMELY PROVIDE THE CEO CHANGE NOTICE, AT ANY TIME AFTER THE OF END
OF CHANGE NOTICE PERIOD), AND (II) ACCELERATE THE TERMINATION DATE TO A DATE
WHICH IS THIRTY (30) DAYS AFTER THE DATE OF THE TERMINATION NOTICE.

 

10


--------------------------------------------------------------------------------



ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES


SECTION 6.01.      EVENTS OF DEFAULT.  EACH OF THE FOLLOWING IS AN “EVENT OF
DEFAULT”:


(A)                                  ANY OBLIGOR FAILS TO PAY ANY PRINCIPAL OF
THE NOTE AS AND WHEN DUE; OR


(B)                                 ANY OBLIGOR FAILS TO PAY ANY INTEREST ON THE
NOTE OR ANY OTHER OBLIGATION UNDER ANY LOAN DOCUMENT AS AND WHEN DUE AND SUCH
FAILURE REMAINS UNREMEDIED FOR FIVE (5) DAYS; OR


(C)                                  ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER
FAILS TO PAY AT MATURITY, OR WITHIN ANY APPLICABLE PERIOD OF GRACE, ANY
PRINCIPAL OF OR INTEREST ON ANY OTHER BORROWED MONEY OBLIGATION IN EXCESS OF
$250,000; OR


(D)                                 ANY REPRESENTATION OR WARRANTY MADE IN ANY
LOAN DOCUMENT WAS INCORRECT, FALSE OR MISLEADING WHEN MADE; OR


(E)                                  ANY OBLIGOR VIOLATES ANY TERM, COVENANT OR
OTHER PROVISION CONTAINED IN ANY LOAN DOCUMENT AND, ONLY IN RESPECT OF THE
VIOLATION OF COVENANTS IN SECTIONS 4.01, 4.02, 4.05, 4.06 AND 4.07 OF THIS
AGREEMENT, SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR TEN (10) BUSINESS DAYS; OR


(F)                                    AN EVENT OF DEFAULT (OTHER THAN AN EVENT
OF DEFAULT COVERED BY (A), (B) OR (D) ABOVE) OCCURS UNDER ANY OTHER LOAN
DOCUMENT; OR


(G)                                 FINAL JUDGMENT FOR THE PAYMENT OF MONEY IN
EXCESS OF $50,000 IS RENDERED AGAINST ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER
AND REMAINS UNDISCHARGED FOR A PERIOD OF THIRTY (30) DAYS DURING WHICH EXECUTION
IS NOT EFFECTIVELY STAYED; OR


(H)                                 THE MAKING OF ANY LEVY, SEIZURE,
GARNISHMENT, SEQUESTRATION OR ATTACHMENT OF OR ON ANY OF THE COLLATERAL; OR


(I)                                     ANY ORDER IS ENTERED IN ANY PROCEEDING
AGAINST ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER DECREEING THE DISSOLUTION,
LIQUIDATION OR SPLIT-UP THEREOF, AND SUCH ORDER SHALL REMAIN IN EFFECT FOR
THIRTY (30) DAYS; OR


(J)                                     ANY OBLIGOR OR ANY SUBSIDIARY OF
BORROWER MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHALL
PETITION OR APPLY TO ANY TRIBUNAL FOR THE APPOINTMENT OF A TRUSTEE, CUSTODIAN,
RECEIVER OR LIQUIDATOR OF ALL OR ANY SUBSTANTIAL PART OF ITS BUSINESS, ESTATE OR
ASSETS OR SHALL COMMENCE ANY PROCEEDING UNDER ANY BANKRUPTCY, INSOLVENCY,
DISSOLUTION OR LIQUIDATION LAW OF ANY JURISDICTION, WHETHER NOW OR HEREAFTER IN
EFFECT; OR ANY SUCH PETITION OR APPLICATION SHALL BE FILED OR ANY SUCH
PROCEEDING SHALL BE COMMENCED AGAINST ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER
AND THE OBLIGOR OR SUCH SUBSIDIARY BY ANY ACT OR OMISSION SHALL INDICATE

11


--------------------------------------------------------------------------------





APPROVAL THEREOF, CONSENT THERETO OR ACQUIESCENCE THEREIN, OR AN ORDER SHALL BE
ENTERED APPOINTING A TRUSTEE, CUSTODIAN, RECEIVER OR LIQUIDATOR OF ALL OR ANY
SUBSTANTIAL PART OF THE ASSETS OF ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER OR
GRANTING RELIEF TO ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER OR APPROVING THE
PETITION IN ANY SUCH PROCEEDING, AND SUCH ORDER SHALL REMAIN IN EFFECT FOR MORE
THAN THIRTY (30) DAYS; OR ANY OBLIGOR OR ANY SUBSIDIARY OF BORROWER SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE OR SUFFER ANY WRIT OF ATTACHMENT
OR EXECUTION OR ANY SIMILAR PROCESS TO BE ISSUED OR LEVIED AGAINST IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY WHICH IS NOT RELEASED, STAYED, BONDED OR
VACATED WITHIN THIRTY (30) DAYS AFTER ITS ISSUE OR LEVY; OR


(K)                                  A MATERIAL ADVERSE CHANGE OCCURS IN THE
ASSETS, LIABILITIES, FINANCIAL CONDITION, BUSINESS OR AFFAIRS OF ANY OBLIGOR OR
ANY SUBSIDIARY OF BORROWER; OR


(L)                                     ANY CHANGE OF CONTROL FOR WHICH BORROWER
HAS NOT OBTAINED THE WRITTEN CONSENT OF BANK.


SECTION 6.02.      IF ANY EVENT OF DEFAULT OCCURS, THEN BANK MAY DO ANY OR ALL
OF THE FOLLOWING, AT ITS SOLE DISCRETION: (1) DECLARE THE OBLIGATIONS TO BE
IMMEDIATELY DUE AND PAYABLE WITHOUT NOTICE OF ACCELERATION OR OF INTENTION TO
ACCELERATE, PRESENTMENT AND DEMAND OR PROTEST, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED; (2) WITHOUT NOTICE TO ANY OBLIGOR, TERMINATE THE COMMITMENT AND
ACCELERATE THE TERMINATION DATE; (3) SET OFF, IN ANY ORDER, AGAINST THE
INDEBTEDNESS OF ANY OBLIGOR UNDER THE LOAN DOCUMENTS ANY DEBT OWING BY BANK TO
THE OBLIGOR (WHETHER SUCH DEBT IS OWED INDIVIDUALLY OR JOINTLY), INCLUDING, BUT
NOT LIMITED TO, ANY DEPOSIT ACCOUNT, WHICH RIGHT IS HEREBY GRANTED BY EACH
OBLIGOR TO BANK; AND (4) EXERCISE ANY AND ALL OTHER RIGHTS PURSUANT TO THE LOAN
DOCUMENTS, AT LAW, IN EQUITY OR OTHERWISE.  NOTHING IN THIS AGREEMENT IS
INTENDED TO WAIVE OR VARY THE DUTIES OF BANK OR THE RIGHTS OF ANY OBLIGOR IN
VIOLATION OF SECTION 9.602 OF THE TEXAS BUSINESS AND COMMERCE CODE.


SECTION 6.03.      REMEDIES CUMULATIVE.  NO REMEDY, RIGHT OR POWER OF BANK IS
EXCLUSIVE OF ANY OTHER REMEDY, RIGHT OR POWER NOW OR HEREAFTER EXISTING BY
CONTRACT, AT LAW, IN EQUITY, OR OTHERWISE, AND ALL REMEDIES, RIGHTS AND POWERS
ARE CUMULATIVE.


ARTICLE VII.

MISCELLANEOUS.


SECTION 7.01.      NO WAIVER.  NO WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT WILL
BE A WAIVER OF ANY OTHER DEFAULT OR EVENT OF DEFAULT.  NO FAILURE TO EXERCISE OR
DELAY IN EXERCISING ANY RIGHT OR POWER UNDER ANY LOAN DOCUMENT WILL BE A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER
PRECLUDE ANY FURTHER OR OTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE MAKING OF ANY LOAN DURING EITHER THE EXISTENCE OF ANY
DEFAULT OR EVENT OF DEFAULT, OR SUBSEQUENT TO THE OCCURRENCE OF AN EVENT OF
DEFAULT WILL NOT BE A WAIVER OF ANY SUCH DEFAULT OR EVENT OF DEFAULT.  NO
AMENDMENT, MODIFICATION OR WAIVER OF ANY LOAN DOCUMENT WILL BE EFFECTIVE UNLESS
THE SAME IS IN WRITING AND SIGNED BY THE PERSON AGAINST WHOM SUCH AMENDMENT,
MODIFICATION OR WAIVER IS SOUGHT TO BE ENFORCED.  NO NOTICE TO OR DEMAND ON

12


--------------------------------------------------------------------------------





ANY PERSON SHALL ENTITLE ANY PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 7.02.      NOTICES.  ALL NOTICES REQUIRED UNDER THE LOAN DOCUMENTS SHALL
BE IN WRITING AND EITHER DELIVERED AGAINST RECEIPT THEREFOR, OR MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN EACH CASE ADDRESSED
TO THE ADDRESS SHOWN ON THE SIGNATURE PAGE HEREOF OR TO SUCH OTHER ADDRESS AS A
PARTY MAY DESIGNATE, OR BY FACSIMILE TO THE FACSIMILE NUMBER SHOWN ON THE LAST
PAGE (PROVIDED THAT A COPY OF SUCH FACSIMILE SHALL ALSO BE SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED).  EXCEPT FOR THE NOTICES REQUIRED BY
SECTION 2.1, WHICH SHALL BE GIVEN ONLY UPON ACTUAL RECEIPT BY BANK, NOTICES
SHALL BE DEEMED TO HAVE BEEN GIVEN (WHETHER ACTUALLY RECEIVED OR NOT) WHEN
DELIVERED (OR, IF MAILED, ON THE NEXT BUSINESS DAY).


SECTION 7.03.      GOVERNING LAW.  UNLESS OTHERWISE SPECIFIED THEREIN, EACH LOAN
DOCUMENT IS GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.


SECTION 7.04.      SURVIVAL; PARTIES BOUND; TERM OF AGREEMENT.  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY OR ON BEHALF OF
BORROWER IN THE LOAN DOCUMENTS WILL SURVIVE THE EXECUTION AND DELIVERY OF THE
LOAN DOCUMENTS; WILL NOT BE AFFECTED BY ANY INVESTIGATION MADE BY ANY PERSON,
AND WILL BIND BORROWER AND THE SUCCESSORS, TRUSTEES, RECEIVERS AND ASSIGNS OF
BORROWER AND WILL BENEFIT THE SUCCESSORS AND ASSIGNS OF BANK; PROVIDED THAT
BANK’S AGREEMENT TO MAKE LOANS TO BORROWER WILL NOT INURE TO THE BENEFIT OF ANY
SUCCESSOR OR ASSIGN OF BORROWER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM
OF THIS AGREEMENT WILL BE UNTIL THE LATER OF THE FINAL MATURITY OF THE NOTE AND
THE FULL AND FINAL PAYMENT OF ALL OBLIGATIONS AND ALL AMOUNTS DUE UNDER THE LOAN
DOCUMENTS.


SECTION 7.05.      DOCUMENTARY MATTERS.  THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL IDENTICAL COUNTERPARTS, ON SEPARATE COUNTERPARTS; EACH COUNTERPART WILL
CONSTITUTE AN ORIGINAL INSTRUMENT, AND ALL SEPARATE COUNTERPARTS WILL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.  THE HEADINGS AND CAPTIONS IN THE LOAN
DOCUMENTS HAVE BEEN INCLUDED SOLELY FOR CONVENIENCE AND SHOULD NOT BE CONSIDERED
IN CONSTRUING THE LOAN DOCUMENTS.  IF ANY PROVISION OF ANY LOAN DOCUMENT IS
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW, THE
REMAINING PROVISIONS WILL REMAIN EFFECTIVE.


SECTION 7.06.      EXPENSES.  ANY PROVISION TO THE CONTRARY NOTWITHSTANDING, AND
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED,
BORROWER AGREES TO PAY ON DEMAND ALL OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL FOR BANK) IN CONNECTION
WITH THE NEGOTIATION, PREPARATION, EXECUTION, FILING, RECORDING, MODIFICATION,
SUPPLEMENTING AND WAIVER OF THE LOAN DOCUMENTS AND THE MAKING, SERVICING AND
COLLECTION OF THE LOANS.  BORROWER AGREES TO PAY BANK’S STANDARD DOCUMENTATION
PREPARATION AND PROCESSING FEE FOR PREPARATION, NEGOTIATION AND HANDLING OF THIS
AGREEMENT.  THE OBLIGATIONS OF BORROWER UNDER THIS AND THE FOLLOWING SECTION
WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


SECTION 7.07.      INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND
HOLD BANK HARMLESS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, OBLIGATION,
DAMAGE, PENALTY, JUDGMENT,

13


--------------------------------------------------------------------------------





CLAIM, DEFICIENCY AND EXPENSE (INCLUDING INTEREST, PENALTIES, ATTORNEYS’ FEES
AND AMOUNTS PAID IN SETTLEMENT) TO WHICH BANK MAY BECOME SUBJECT ARISING OUT OF
OR BASED UPON THE LOAN DOCUMENTS, OR ANY LOAN, INCLUDING ALL LOSS, LIABILITY,
OBLIGATION, DAMAGE, PENALTY, JUDGMENT, CLAIM, DEFICIENCY AND EXPENSE RESULTING
FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT CAUSED BY BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION 7.08.      NATURE OF OBLIGATIONS.  IF MORE THAN ONE BORROWER EXECUTES
THIS AGREEMENT, ALL OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
OF BORROWER SHALL BE JOINT AND SEVERAL OBLIGATIONS OF ALL BORROWERS.


SECTION 7.09.      USURY NOT INTENDED.  NO PROVISION OF THIS AGREEMENT OR OF ANY
OTHER LOAN DOCUMENT SHALL REQUIRE THE PAYMENT OR THE COLLECTION OF INTEREST IN
EXCESS OF THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW.  IF ANY EXCESS OF
INTEREST IN SUCH RESPECT IS HEREBY PROVIDED FOR, OR SHALL BE ADJUDICATED TO BE
SO PROVIDED, IN ANY LOAN DOCUMENT OR OTHERWISE IN CONNECTION WITH THIS LOAN
TRANSACTION, THE PROVISIONS OF THIS SECTION SHALL GOVERN AND PREVAIL AND NEITHER
THE BORROWER NOR THE SURETIES, GUARANTORS, SUCCESSORS, OR ASSIGNS OF THE
BORROWER SHALL BE OBLIGATED TO PAY THE EXCESS AMOUNT OF SUCH INTEREST OR ANY
OTHER EXCESS SUM PAID FOR THE USE, FORBEARANCE, OR DETENTION OF SUMS LOANED
PURSUANT HERETO.  IN THE EVENT BANK EVER RECEIVES, COLLECTS, OR APPLIES AS
INTEREST ANY SUCH SUM, SUCH AMOUNT WHICH WOULD BE IN EXCESS OF THE MAXIMUM
AMOUNT PERMITTED BY APPLICABLE LAW SHALL BE APPLIED AS A PAYMENT AND REDUCTION
OF THE PRINCIPAL OF THE INDEBTEDNESS EVIDENCED BY THE NOTE; AND, IF THE
PRINCIPAL OF THE NOTE HAS BEEN PAID IN FULL, ANY REMAINING EXCESS SHALL
FORTHWITH BE PAID TO THE BORROWER.  IN DETERMINING WHETHER OR NOT THE INTEREST
PAID OR PAYABLE EXCEEDS THE HIGHEST LAWFUL RATE, THE BORROWER AND BANK SHALL, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY NON-PRINCIPAL
PAYMENT AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN AS INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE,
ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE ENTIRE CONTEMPLATED TERM OF THE INDEBTEDNESS EVIDENCED BY THE
NOTE SO THAT INTEREST FOR THE ENTIRE TERM DOES NOT EXCEED THE HIGHEST LAWFUL
RATE.


SECTION 7.10.      NO COURSE OF DEALING.  NO COURSE OF DEALING BY BORROWER WITH
BANK, NO COURSE OF PERFORMANCE AND NO TRADE PRACTICES OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE MAY BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY
TERM OF THIS AGREEMENT.


SECTION 7.11.      JURY TRIAL WAIVER.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THAT BORROWER OR BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT
OR THE OBLIGATIONS. BORROWER REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR
AGENT OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WILL NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER.
BORROWER ACKNOWLEDGES THAT BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

14


--------------------------------------------------------------------------------



SECTION 7.12.      NO ORAL AGREEMENTS.  THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.


SECTION 7.13.      USA PATRIOT ACT NOTIFICATION. THE FOLLOWING NOTIFICATION IS
PROVIDED TO BORROWER PURSUANT TO SECTION 326 OF THE USA PATRIOT ACT OF 2001, 31
U.S.C. SECTION 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. TO HELP THE
GOVERNMENT FIGHT THE FUNDING OF TERRORISM AND MONEY LAUNDERING ACTIVITIES,
FEDERAL LAW REQUIRES ALL FINANCIAL INSTITUTIONS TO OBTAIN, VERIFY, AND RECORD
INFORMATION THAT IDENTIFIES EACH PERSON OR ENTITY THAT OPENS AN ACCOUNT,
INCLUDING ANY DEPOSIT ACCOUNT, TREASURY MANAGEMENT ACCOUNT, LOAN, OTHER
EXTENSION OF CREDIT, OR OTHER FINANCIAL SERVICES PRODUCT. WHAT THIS MEANS FOR
BORROWER: WHEN BORROWER OPENS AN ACCOUNT, IF BORROWER IS AN INDIVIDUAL BANK WILL
ASK FOR BORROWER’S NAME, TAXPAYER IDENTIFICATION NUMBER, RESIDENTIAL ADDRESS,
DATE OF BIRTH, AND OTHER INFORMATION THAT WILL ALLOW BANK TO IDENTIFY BORROWER,
AND IF BORROWER IS NOT AN INDIVIDUAL BANK WILL ASK FOR BORROWER’S NAME, TAXPAYER
IDENTIFICATION NUMBER, BUSINESS ADDRESS, AND OTHER INFORMATION THAT WILL ALLOW
BANK TO IDENTIFY BORROWER. BANK MAY ALSO ASK, IF BORROWER IS AN INDIVIDUAL TO
SEE BORROWER’S DRIVER’S LICENSE OR OTHER IDENTIFYING DOCUMENTS, AND IF BORROWER
IS NOT AN INDIVIDUAL TO SEE BORROWER’S LEGAL ORGANIZATIONAL DOCUMENTS OR OTHER
IDENTIFYING DOCUMENTS.


ARTICLE VIII.


DEFINITIONS.

Unless the context otherwise requires, capitalized terms used in Loan Documents
and not defined elsewhere shall have the meanings provided by GAAP, except as
follows:

Affiliate means, as to any Person, any other Person that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person.  The term “control” means to possess, directly
or indirectly, the power to direct the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise. 
Bank is not under any circumstances to be deemed an Affiliate of Borrower or any
of its Subsidiaries.

Authority Documents means certificates of authority to transact business,
certificates of good standing, borrowing resolutions (with secretary’s
certificate), secretary’s certificates of incumbency, and other documents which
empower and enable Borrower or its representatives to enter into agreements
evidenced by Loan Documents or evidence such authority.

15


--------------------------------------------------------------------------------




Business Day means a day when the main office of Bank is open for the conduct of
commercial lending business.

Capital Expenditures means, for any period, the additions to property, plant and
equipment and other capital expenditures of the Borrower and its Subsidiaries
that are (or would be) set forth in a consolidated statement of cash flows of
the Borrower for such period prepared in accordance with GAAP.

Change in Control means (a) other than the purchase by an underwriter in
connection with a public offering, the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding capital stock
of the Borrower, other than by the Current Owners or either of them); or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

Chief Executive Officer means James Taylor or any successor Bank may approve in
accordance with this Agreement.

Collateral means all accounts receivable for sales of products and services
provided by the Borrower or any Subsidiary to their respective customers in the
ordinary course of business, now or hereafter subject to Security Documents, or
intended so to be, as well as certain equity interest of Borrower in its
Subsidiaries, all as more particularly set forth in the Security Documents.

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

Corporation means corporations, partnerships, limited liability companies, joint
ventures, joint stock associations, associations, banks, business trusts and
other business entities.

Current Owners means Edward P. Evans and General John T. Chain.

Distributions means all dividends and distributions made by Borrower to its
shareholders, partners, owners or members, as the case may be, other than
salary, bonuses or other compensation for services expending in the current
accounting period.

Domestic Subsidiaries means Subsidiaries other than Foreign Subsidiaries.

Effective Prime Rate has the meaning attributed to such term in the Note.

Foreign Subsidiary means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

16


--------------------------------------------------------------------------------




Governmental Authority means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal having jurisdiction over Bank or any Obligor, or any
Subsidiary of Borrower or their respective Property.

Highest Lawful Rate means the maximum nonusurious rate of interest permitted to
be charged by applicable Federal or Texas law (whichever permits the higher
lawful rate) from time to time in effect.  To the extent that Texas law
determines the Highest Lawful Rate, the Highest Lawful Rate is the weekly rate
ceiling as defined in the Texas Finance Code Chapter 303.

Indebtedness means and includes (a) all items which in accordance with GAAP
would be included on the liability side of a balance sheet on the date as of
which Indebtedness is to be determined (excluding capital stock, surplus,
surplus reserves and deferred credits); (b) all guaranties and other contingent
obligations in respect of, or any obligations to purchase or otherwise acquire,
Indebtedness of others, and (c) all Indebtedness secured by any Lien existing on
any interest of the Person with respect to which Indebtedness is being
determined, in Property owned subject to such Lien, whether or not the
Indebtedness secured thereby has been assumed.

Initial Measurement Period means, with respect to the Tangible Net Worth
requirement in Section 4.10, the period commencing January 1, 2006 and ending as
of the date of such determination.

Intangible Assets means patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill, and all other intangible assets of such Person.

Legal Requirement means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of, and
the terms of any license or permit issued by, any Governmental Authority.

Lien shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract.

Loan Documents means this Agreement, the Note and the agreements, documents and
instruments required to be executed by the Parties in connection with this
Agreement or listed as items 1 through 4 on Annex I, all other assignments,
deeds, guaranties, pledges, instruments, certificates and agreements now or
hereafter executed or delivered to Bank pursuant to any of the foregoing, and
all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.

Material Adverse Effect means, with respect to a Person, a material and adverse
affect on the financial condition, business or affairs.

17


--------------------------------------------------------------------------------




Net Income means the net income (or loss) of a Person for any applicable period
of determination, determined in accordance with GAAP, but excluding, in any
event:


(A)                                  ANY GAINS OR LOSSES ON THE SALE OR OTHER
DISPOSITION, NOT IN THE ORDINARY COURSE OF BUSINESS, OF INVESTMENTS OR FIXED OR
CAPITAL ASSETS, AND ANY TAXES ON THE EXCLUDED GAINS AND ANY TAX DEDUCTIONS OR
CREDITS ON ACCOUNT OF ANY EXCLUDED LOSSES; AND


(B)                                 IN THE CASE OF BORROWER, NET EARNINGS OF ANY
PERSON IN WHICH BORROWER HAS AN OWNERSHIP INTEREST, UNLESS SUCH NET EARNINGS
SHALL HAVE ACTUALLY BEEN RECEIVED BY BORROWER IN THE FORM OF CASH DISTRIBUTIONS.

Note means the Revolving Promissory Note identified on Annex I to this
Agreement, as such Note may be amended, restated, renewed or otherwise modified
from time to time.

Obligations means all debts, obligations and liabilities of every kind and
character of Borrower, whether joint or several, contingent or otherwise, now or
hereafter existing in favor of Bank and arising out of or in connection with the
Loan Documents, including without limitation, all principal, interest and other
amounts which are or become owing under this Agreement, the Note or any other
Loan Document.  Borrower and Bank specifically contemplate that Obligations
include indebtedness hereafter incurred by Borrower to Bank pursuant to the Loan
Documents.

Obligor means each Borrower and any guarantor, surety, co-signer, general
partner or other person who may now or hereafter be obligated to pay all or any
part of the Obligations.

Organizational Documents means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited liability company, the articles of organization,
regulations and other documents establishing such entity, with respect to a
partnership, joint venture, or trust, the agreement, certificate or instrument
establishing such entity; in each case including all modifications and
supplements thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by Bank.

Parties  means all Persons other than Bank executing any Loan Document.

Permitted Investments means any advances, loans, extensions of credit, or
capital contributions to or investments in, or purchases of any stock, bonds,
notes, debentures, or other securities of, any Person or Persons, which, when
combined, do not exceed $500,000 in the aggregate.

Permitted Redemption means any redemption by Borrower from time to time of all
or any portion of its capital stock, and/or treasury stock but only to the
extent that (i) an Event of Default has not occurred and is not then continuing,
(ii) giving effect to such redemption will not result in the occurrence of an
Event of Default, (iii) the combined consideration for all such redemptions
during any twelve month period does not exceed in the aggregate positive Net
Income for the twelve month period ending immediately ending prior to the date
of such Permitted Redemption after giving affect to same, and (iv) the cashless
exercise of stock options.

18


--------------------------------------------------------------------------------




Person means any individual, Corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

Proper Form means in form and substance satisfactory to Bank.

Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

Security Documents means item number 4 listed on Annex I and all supplements,
modifications, amendment, extensions thereof and all other agreements hereafter
executed and delivered to Bank to secure the Loans.

Stock Repurchases means any redemption by Borrower from time to time of all or
any portion of its capital stock, and/or treasury stock.

Subsidiary means, as to a particular parent Corporation, any Corporation of
which 50% or more of the indicia of equity rights is at the time directly or
indirectly owned by such parent Corporation or by one or more Persons controlled
by, controlling or under common control with such parent Corporation.

Tangible Net Worth means total assets less the sum of Intangible Assets and
total liabilities.

THIS WRITTEN LOAN AGREEMENT TOGETHER WITH THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN BANK AND THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANK AND
THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN BANK AND THE PARTIES.

This Agreement may be executed in any number of counterparts, each of which will
for all purposes be deemed to be an original and all of which are identical.

[Signatures on following page]

 

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the Effective Date.

BORROWER:

THOMAS GROUP, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

5221 N. O’Connor Blvd., Suite 500

 

Irving, Texas 75039

 

Attn: David English

 

Fax:

 

 

BANK:

 

JPMORGAN CHASE BANK, N.A.,

 

 

a national banking association

 

 

 

 

By:

 

 

 

Debbie Sowards

 

 

Senior Vice President

 

Address:

 

 

 

1717 Main Street, 3rd Floor

 

Dallas, Texas 75201

 

Attn: Debbie Sowards

 

Fax: (214) 290-2765

 


--------------------------------------------------------------------------------


EXHIBITS

A.            Request For Loan

B.            Reporting Requirements, Financial Covenants, and Compliance
Certificate

C.            Reserved

 

ANNEXES

I.              Loan Documents

II.            Subsidiaries

 


--------------------------------------------------------------------------------


EXHIBIT A

REQUEST FOR LOAN

[Letterhead of Borrower]

JPMorgan Chase Bank

[branch address to be inserted]

 

Re:

Request for Loan under Agreement

Account #:

 

 

Note #:

 

 

 

 

 

Attention:

 

 

 

Ladies and Gentlemen:

This letter confirms our oral or telephonic request of ________________, 200__,
for a Loan in accordance with that certain Credit Agreement dated as of
September ___, 2006 (as amended, restated and supplemented from time to time,
the “Agreement”) between you and us.  Any term defined in the Agreement and used
in this letter has the same meaning as in the Agreement.

(check if applicable)

                1.             The proposed Loan is to be in the amount of
$                     and is to be made on                      , 200     ,
which is a Business Day at least              Business Days after the date of
this letter.  The proceeds of the proposed Loan should be (check one:) ¨
deposited into account number                   with Bank o
                                    . The Borrower confirms the request that the
Loan be of the following Type:

(i) Type (check whichever is applicable)

       

LIBOR Loan having an Interest Period of (check whichever is applicable):

 

 

 

one month

 

 

 

 

two months

 

 

 

 

three months

 

 

 

 

four months

 

 

 

 

six months

 

 

 

 

 

 

 

       

Prime Rate Loan

 

 

 

1


--------------------------------------------------------------------------------




(check if applicable)

                2.             With respect to an existing Loan, Borrower
requests that the Bank do as follows:

                Requests that the Bank convert a LIBOR Loan into a Prime Rate
Loan in the amount of $                    .

                The Borrower confirms the request that the Bank convert a Prime
Rate Loan into a LIBOR Loan in the amount of $                   , having an
Interest Period of (check whichever is applicable):

 

one month

 

 

two months

 

 

three months

 

 

four months

 

 

six months

 

                Requests that the Bank continue a LIBOR Loan in the amount of
$       , having an Interest Period of (check whichever is applicable):

 

one month

 

 

two months

 

 

three months

 

 

four months

 

 

six months

 

The undersigned hereby certifies that:

(1)     The representations and warranties made by Borrower or by any other
Person in the Agreement and                                        the other
Loan Documents are true and correct on and as of this date as though made on
this date.

(2)     The proposed Loan complies with all applicable provisions of the
Agreement.

(3)     No Event of Default has occurred and is continuing.

Sincerely,

THOMAS GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

:

 

 

Title

 

 

2


--------------------------------------------------------------------------------


EXHIBIT B

to Credit Agreement between

Thomas Group, Inc. (“Borrower”) and JPMorgan Chase Bank, N.A. (“Bank”)

dated the Effective Date, as same may be amended, restated and supplemented in
writing.

 

REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND

COMPLIANCE CERTIFICATE FOR CURRENT REPORTING PERIOD ENDING           ,
200        (“END DATE”)

 

A.                                   REPORTING PERIOD.  THIS EXHIBIT WILL BE IN
PROPER FORM AND SUBMITTED WITHIN  45 DAYS OF THE END OF EACH CALENDAR QUARTER
AND WITH THE FISCAL YEAR END FINANCIAL STATEMENT.

BORROWER’S FISCAL YEAR ENDS ON DECEMBER 31

B. Financial Reporting.  Borrower will provide the following financial
information in Proper Form within the times indicated:

 

WHO

 

 

 

WHEN DUE

 

 

 

WHAT

 

BORROWER

 

Within 120 days of fiscal year end

 

Annual financial statements (balance sheet, income statement, cash flow
statement), audited (with unqualified opinion) by independent certified public
accountants satisfactory to Bank, accompanied by Compliance Certificate

BORROWER

 

Within 45 days of each Reporting Period End Date.

 

Unaudited interim financial statements accompanied by Compliance Certificate

 


--------------------------------------------------------------------------------




 

C. FINANCIAL COVENANTS. Borrower will comply with the following financial
covenants, defined in accordance with GAAP and the definitions in Section 8, and
incorporating the calculation adjustments indicated on the Compliance
Certificate:

 

COMPLIANCE CERTIFICATE

 

 

 

REQUIRED

Except as specified otherwise, each covenant will be complied with at all times
and reported for each Reporting Period or as of each Reporting Period End Date,
as appropriate:

 

ACTUAL REPORTED

For Current Reporting Period/as of the End Date

 

 

COMPLIANCE

Yes   No

(Circle One)

 

 

 

 

 

 

 1. Have a Tangible Net Worth greater than or equal to (i) $8,000,000, plus (ii)
50% of the sum of (a) positive Net Income for the four quarter period then
ending/Initial Measurement Period (as applicable), minus (b) Stock Repurchases
for the four quarter period then ending/Initial Measurement Period (as
applicable), minus (c) Distributions for the four quarter period then
ending/Initial Measurement Period (as applicable)

 

Tangible Net Worth equals:

 

Covenant Calculation

Positive Net Income

 

Minus: Stock Repurchases

Distributions

 

Equals: Times 50%:

 

Plus $8,000,000

 

Equals (Covenant Requires):

 

$

 

 

$

 

$

$

 

$

 

$

 

$

 

      

 

 

      

 

      

      

 

      

 

      

 

      

Yes    No

2. Outstanding Purchase Money Indebtedness (not to exceed $250,000 per Section
5.01(b))

 

  $                          

 

 

Yes   No

 

 

 

 

 

 

 

 

 

 

 

 

3. Outstanding Indebtedness permitted under Section 5.01(c) (not to exceed
$250,000)

 

  $                          

 

 

Yes   No

 


--------------------------------------------------------------------------------




 

4. Permitted Redemption consideration obligation to date (total not to exceed in
the aggregate positive Net Income for the twelve month period ending as of the
date of such Permitted Redemption upon giving affect to same per Section
5.09(b))

 

  $                     

 

 

Yes   No

5. Permitted Investments to date (not to exceed $500,000 per Section 5.09(c))

 

  $                     

 

 

Yes   No

 

THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE AGREEMENT.  IN CASE OF CONFLICT BETWEEN THIS EXHIBIT B AND THE
AGREEMENT, THE AGREEMENT SHALL CONTROL.

The undersigned hereby certifies that the above information and computations are
true and correct and not misleading in any material respect as of the date
hereof, and that since the date of Borrower’s most recent Compliance Certificate
(if any):

¨            No default or Event of Default has occurred under the Agreement
during the current Reporting Period, or been                            
discovered from a prior period, and not reported.

¨            A default or Event of Default (as described below) has occurred
during the current Reporting Period or has                                  
been discovered from a prior period and is being reported for the first time
and:

¨ was cured on                           .

¨ was waived by Bank in writing on                       .

¨ is continuing.

 

Description of Event of Default:


--------------------------------------------------------------------------------




 

Executed this             day of                             ,
200              .

BORROWER: THOMAS GROUP, INC.

 

 

 

 

 

 

 

 

SIGNATURE:

 

 

 

 

 

 

 

NAME:

 

 

 

 

 

 

 

TITLE:

(Chief Financial Officer or President)

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

RESERVED

 


--------------------------------------------------------------------------------


ANNEX I

Loan Documents

“Loan Documents” includes, but is not limited to, the following, all of which
must be in Proper Form:

1.

 

Agreement

 

 

 

2.

 

Revolving Promissory Note (the “Note”)

 

 

 

3.

 

Compliance Certificate

 

 

 

4.

 

One or more Security Agreements, in Proper Form, covering all Collateral

 

 

 

5.

 

Financing Statements

 

 

 

6.

 

Opinion of Borrower’s and Guarantor’s Counsel

 

 

 

7.

 

Certified Copies of Organizational and Authority Documents

 

 

 

8.

 

Insurance policies and certificates

 

 

 

9.

 

Financial Statements of Borrower

 

 

 

10.

 

UCC search

 


--------------------------------------------------------------------------------


ANNEX II

Subsidiaries

[To be provided]

 


--------------------------------------------------------------------------------


Schedule 5.1

Existing Indebtedness

(to be inserted)

 


--------------------------------------------------------------------------------